DETAILED ACTION
This action is responsive to the Request for Continuation filed on 03/10/2021. Claims 1-21 are pending in the case. Claims 1, 19, and 20 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 03/10/2021 has been entered.
Applicant’s Response
In Applicant’s response dated 03/10/2021 (hereinafter Response), Applicant amended Claims 1-7, 9, 11-15, and 18-20; added claim 21; and argued against the objections and/or rejections previously set forth in the Office Action dated 12/10/2020 (hereinafter Previous Action).
It is noted that the claims as filed with the RCE are as proposed in an AFCP 2.0 response which was filed on 02/02/2021 and which was responded to in an advisory action mailed 02/11/2021. With the present response, Applicant has expanded on the arguments presented in the remarks.
Examiner attempted to reach Applicant’s representative by telephone on 03/30/2021 to discuss how the rejections would be maintained and to provide the opportunity to make 
Response to Amendment/Arguments
Applicants’ amendment to claims 1-7, 9, 11-15, and 18-20 and new claim 21 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant's amendment and argument with respect to the 35 U.S.C. § 112 rejection(s) of claim(s) 2-6 and 11-12 (see Response, starting page 9), the arguments are persuasive and 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn. While the disclosure only uses the “input mode” term with respect to a specific embodiment (e.g. the character input mode of FIG 6), the interpretation of the term may broadly be considered any “operation” of the device, such that the “controlled input mode” of a keyboard embodiment (e.g. FIG 6) allows for the selection of a character; the “controlled input mode” of a camera embodiment (e.g. FIG 14a) allows for the selection of a camera function; the “controlled input mode” of an interface for selecting one or more objects (e.g. FIG 19a) allows for the “selection” to take place. It is noted that these example operational modes of the device are not recited in the claims, thus any operation of a device which may be controlled by input strength (pressure) and which also somehow changes the visibility, availability, or recognition by the user of one or more elements on the interface based on input strength is presumed to teach the breadth of claim language.
In response to Applicant's argument with respect to the rejection of claims 1-4, 9-10, and 14-20 as anticipated by RIHN (see Response, starting page 12), Examiner respectfully disagrees.
Applicant has amended independent claim 1 to recite (emphasis added) An information processing device comprising: circuitry configured to perform input processing on a basis of a detected input operation, generate a control signal for controlling a tactile feedback when the input operation is detected, and control an input mode related to [[a]] at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation, wherein the input operation includes a drag operation, and wherein the circuitry generates the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface.
Applicant acknowledges that RIHN relates broadly to providing pressure-based haptics, but then submits RIHN “simply cannot teach or suggest the presently recited combination of claim elements, including at least the recitation “[all the claim limitations]” (see Remarks, bottom page 13).
RIHN teaches for multiple embodiments “generate a control signal for controlling a tactile feedback when the input operation is detected” in any of FIGs 34-39, each of which detects one or more user input signals and applies a drive signal to a haptic output device according to some analysis of the one or more received input signals. This is made clear in at least [0056] and [0068] of RIHN as previously cited (haptic signal drives haptic output to generate haptic effect, where haptic effect may be selected based at least in part on signal from pressure sensor).
RIHN teaches, in at least one embodiment “control an input mode related to at least one display object…on a basis of input strength…wherein the input operation includes a drag operation… and the circuitry generates the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface” because in the keyboard example of FIG 23 is both driven by sufficient pressure to select a key and a drag gesture at light pressure is used to explore the button edges as clearly stated in the Office action page 9, item 23.c.
Applicant has provided no persuasive argument against the specific citations, merely a submission that the previous citations of record fail to teach the limitations.
Applicant has similarly amended independent claims 19 and 20; these rejections are maintained for the same reasons.
Insofar as Applicant argues against the35 USC 103 rejection in view of the combination of RIHN and SMITH for dependent claims 5, 6, 11-12 (see Response page 15), RIHN 
Insofar as Applicant argues against the35 USC 103 rejection in view of the combination of RIHN and LEVESQUE for dependent claims 7, 8, and 13 (see Response page 16-17), RIHN does not have any deficiencies for the limitations recited in Applicant’s argument as noted above.  This rejection is maintained.
New grounds of rejection are appropriate for new claim 21, which is similar (though broader) in nature to the subject matter of dependent claims 2-6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RIHN et al. (Pub. No.: US 2017/0083096 A1; note priority to provisional applications filed on 09/22/2015 and 11/02/2015, previously cited).
Regarding claim 1, RIHN teaches the information processing device (e.g. [0047] FIG. 1 is a block diagram showing a system 100 for pressure-based haptic effects according to one embodiment; [0072] FIG. 2 illustrates a set of design embodiments for pressure-based haptic effect systems) comprising circuitry configured to
perform input processing on a basis of a detected input operation ([0054] System 100 further includes a pressure sensor 132… configured to detect an amount of pressure exerted by a user against a surface associated with computing device 101 (e.g., touch sensitive surface 116) … is further configured to transmit sensor signals to processor 102 … [0065] program components )
generate a control signal for controlling a tactile (haptic) feedback when the input operation is detected ( [0056] System 100 further includes a haptic output device 118 in communication with processor 102…. Outputs a haptic effect in response to a haptic signal…  [0066] Haptic effect determination module 126 represents a program component that analyzes data to determine a haptic effect to generate….Haptic effect determination module 126 may select different haptic effects based on the location of a touch in order to simulate the presence of a feature…[0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like), and 
control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation ([0072] various embodiments may be considered to be one of social, in-pocket, system, security, haptic, text input, navigation, social/media, payments, gameful, stylus output, and simulation; [0073] A non-exclusive list of system context embodiments includes a temporary screen activation, pressure softkeys, long-press replacement…A non-exclusive list of haptic context embodiments includes a press for alternate key functionality, a realistic pen input, a simulated physical keyboard… for example [0113] As illustrated in FIG. 23, in an embodiment, a user 2301 may apply pressure 2302 to a device for alternate key functionality…utilize pressure and/or gesture to access capital letter, caps lock, word delete, or diacritic, etc. In FIG. 23, pressing the letter "a" at 2303 with adequate pressure results in selection of a capital "A" at 2304; “input mode” in wherein the input operation includes a drag operation (note: “includes” not “is”, thus sufficient to provide haptic feedback when drag operation is detected, while another input operation which is not drag may cause a different kind of effect [0118-0119] pressure used to simulate an activation of a mechanical button and simulate the edges (tactile properties) of physical button; input mode in this example would be “explore interface to find button edges” at light pressure while dragging, “activate button” at a different applied pressure (once the button has been found) ); and
wherein the circuitry generates the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface ([0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like; as noted above; using the drag motion to explore the virtual keyboard button boundaries; using a deeper press to activate the desired key once it has been found).
Regarding dependent claim 2, incorporating the rejection of claim 1, RIHN further teaches wherein the circuitry controls the input mode in order to determine whether an operation associated with the at least one display object is effective on a basis of the input strength {of a second detected input} (see e.g. [0118-0119] e.g. sufficient pressure to activate a button; alternatively, consider the use case of FIG 12 [0097] user 1201 may interact with a device and apply pressure at a location 1202 corresponding to an icon 1203. Depending on an amount of pressure applied, the interaction may provide the user with option 1, option 2, or option 3, each option displaying in conjunction with a haptic response being generated; alternatively [0099]  a "press to set urgency" feature may allow a user to press harder on a "send" button to send a message at a higher urgency. Haptics may be used to confirm an urgency level or that an urgency level has been set. Such a setting may cause a user-generated or user-specified alert to be played on a receiving device, the user-generated or user-specified alert).
Regarding dependent claim 21 (new), incorporating the rejection of claim 1, RIHN further teaches wherein the circuitry is further configured to control display of the one or more display objects according to the controlled input mode (see e.g. [0113] As illustrated in FIG. 23, in an embodiment, a user 2301 may apply pressure 2302 to a device for alternate key functionality…utilize pressure and/or gesture to access capital letter, caps lock, word delete, or diacritic, etc. In FIG. 23, pressing the letter "a" at 2303 with adequate pressure results in selection of a capital "A" at 2304 (the selected letter is to be added to the displayed text entry area; alternatively [0099] a "press to set urgency" feature may allow a user to press harder on a "send" button to send a message at a higher urgency. Haptics may be used to confirm an urgency level or that an urgency level has been set. Such a setting may cause a user-generated or user-specified alert to be played on a receiving device, the user-generated or user-specified alert; see alternatively other citations for claim 2 above).
Regarding dependent claim 3, incorporating the rejection of claim 2, RIHN further teaches wherein the circuitry activates the operation associated with the at least one display object on a basis of the input strength exceeding a threshold value ([0118-0119] sufficient pressure to activate a button; alternatively “amount of pressure” is directly related to the option provided as in FIG 12; alternatively “press harder” to send message at higher urgency).
Regarding dependent claim 4, incorporating the rejection of claim 2, RIHN further teaches wherein the display control unit deactivates the at least one display object on a basis of the input strength being less than a threshold value (the user lifts-off from the element (input strength would go to 0) before providing sufficient input to activate the associated function).
Regarding dependent claim 9, incorporating the rejection of claim 1, RIHN further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation on a basis of the input operation being detected at a display position of the at least one display object (as discussed in claim 1 with respect to the specific examples of at a virtual key or while exploring the Haptic effect determination module 126 may select different haptic effects based on the location of a touch in order to simulate the presence of a feature ( e.g., a virtual avatar, automobile, animal, cartoon character, button, lever, slider, list, menu, logo, or person) on the surface of touch sensitive surface 116).
Regarding dependent claim 10, incorporating the rejection of claim 9, RIHN further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation in a case in which the input strength exceeds a threshold value (e.g. [0118-0119] pressure used to simulate an activation of a mechanical button and simulate the edges (tactile properties) of physical button; input mode in this example would be “explore interface to find button edges” at light pressure while dragging, “activate button” at a different applied pressure (once the button has been found)).
Regarding dependent claim 14, incorporating the rejection of claim 1, RIHN further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on a position of the input operation detected in relation to a display position of the at least one display object (as discussed in claim 1 with respect to the specific examples of at a virtual key or while exploring the interface (to indicate user has crossed boundary between empty space and into a button); see also [0066] and claim 9 above).
Regarding dependent claim 15, incorporating the rejection of claim 1, RIHN further teaches wherein the at least one display object includes a software keyboard ([0073] … a simulated physical keyboard… ).
Regarding dependent claim 16, incorporating the rejection of claim 1, RIHN further teaches a tactile presentation device that presents the tactile feedback (FIG 1, [0056] haptic output device 118).
Regarding dependent claim 17, incorporating the rejection of claim 1, RIHN further teaches an input configured to detect the input operation
Regarding dependent claim 18, incorporating the rejection of claim 1, RIHN further teaches a display configured to display the at least one display object (FIG 1, [0053] display 134 (may be part of touch sensitive surface 116).
Regarding claim 19, RIHN similarly teaches the information processing method comprising, by a processor (e.g. as noted within the circuitry of claim 1, processor 102):
performing input processing on a basis of a detected input operation ([0054] System 100 further includes a pressure sensor 132… configured to detect an amount of pressure exerted by a user against a surface associated with computing device 101 (e.g., touch sensitive surface 116) … is further configured to transmit sensor signals to processor 102 … [0065] program components); 
generating a control signal for controlling a tactile feedback on a basis of when the input operation is detected ([0056] System 100 further includes a haptic output device 118 in communication with processor 102…. Outputs a haptic effect in response to a haptic signal…  [0066] Haptic effect determination module 126 represents a program component that analyzes data to determine a haptic effect to generate….Haptic effect determination module 126 may select different haptic effects based on the location of a touch in order to simulate the presence of a feature…[0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like); and 
controlling an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation ([0072] various embodiments may be considered to be one of social, in-pocket, system, security, haptic, text input, navigation, social/media, payments, gameful, stylus output, and simulation; [0073] A non-exclusive list of system context embodiments includes a temporary screen activation, pressure softkeys, long-press replacement…A non-exclusive list of haptic context embodiments includes a press for alternate key functionality, a realistic pen input, a simulated physical keyboard… for example [0113] As illustrated in FIG. 23, in an embodiment, a user 2301 may apply pressure 2302 to a device for alternate key functionality…utilize pressure and/or gesture to access capital letter, caps lock, word delete, or diacritic, etc. In FIG. 23, pressing the letter "a" at 2303 with adequate pressure results in selection of a capital "A" at 2304; “input mode” in this example would be “lower case” at less pressure; “upper case” at adequate pressure) wherein the input operation includes a drag operation (note “includes” not “is”, thus sufficient to provide haptic feedback when drag operation is detected, while another input operation which is not drag may cause a different kind of effect [0118-0119] pressure used to simulate an activation of a mechanical button and simulate the edges (tactile properties) of physical button; input mode in this example would be “explore interface to find button edges” at light pressure while dragging, “activate button” at a different applied pressure (once the button has been found) ); and
wherein the control signal for controlling the tactile feedback is generated according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface ([0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like; as noted above; using the drag motion to explore the virtual keyboard button boundaries; using a deeper press to activate the desired key once it has been found).
Regarding claim 20, RIHN similarly teaches the non-transitory computer-readable storage medium (FIG 1, storage 114 and/or memory 104; with software modules 124, which when executed by a computer (e.g. the device of claim 1), causes the computer to execute the method of claim 19, thus rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 13 are rejected under 35 USC 103 as unpatentable over RIHN in view of LEVESQUE et al. (Patent No.: US 9,330,544 B2, published 05/03/2016, previously cited).
Regarding dependent claim 7, incorporating the rejection of claim 1, RIHN further teaches the circuitry further generates the control signal for controlling the tactile feedback based on a position of a boundary of the at least one display object ([0118-0119] pressure used to simulate an activation of a mechanical button and  when a difference between a position of the detected input operation and the position of the boundary is less than a first threshold (suggestion is based on [0118] haptic effects may be provided to communicate edges and/or slight lateral movements of simulated buttons, similar to how a real button might feel if a finger were to be dragged across the button).
LEVESQUE is similarly directed to providing haptic feedback on the basis of a detected input operation (see (col 8 line 18) module 124 may sample sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure and/or other characteristics of the touch over time; ((col 8 line 23) Haptic effect determination module 126 represents a program component that analyzes data regarding touch characteristics to select a haptic effect to generate …  (col 8 line 41) Haptic effect generation module 128 represents programming that causes processor 102 to generate and transmit a haptic signal to actuator 118 to generate the selected haptic effect at least when a touch is occurring; by way of example (col 10 line 58) computing device 301 may further output another haptic effect when the user touches or moves each of controllers 304 and 306; note the disclosure is not limited to any particular haptic effect).
LEVESQUE teaches generating a control signal for controlling the tactile feedback based on a position of a boundary of the at least one display object when a difference between a position of the input operation detected and the position of the boundary is less than a first threshold ((col 18 lines 3-21) computing device produces haptic effect that indicates the position of displayed widgets as the user explores screen by sliding around the touch surface; signal could be output when the user’s finger is near the boundary of the widget (a small threshold); (col 18 lines 22-31) may also output a texture or effect configured to vary the perceived coefficient of friction when the user's finger is sliding inside of the widget; thus as the user crosses the boundary (threshold of 0) a different signal is produced than as the user is merely approaching the boundary).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings 
Regarding dependent claim 8, incorporating the rejection of claim 7, RIHN further teaches wherein the circuitry further generates the control signal for controlling the tactile feedback based on the position of the boundary in a case in which the input strength is less than a second threshold value (as discussed previously, using a light pressure to explore the interface, while using more pressure is used to activate a button; see [0118-0119]).
Regarding dependent claim 13, incorporating the rejection of claim 1, RIHN in view of LEVESQUE, combined for the reasons discussed in claim 7 above, teaches wherein the control signal for controlling the tactile feedback based on a boundary position in the at least one display object when a difference between a position of the input operation detected and the boundary position is less than a threshold value for the reasons discussed in claim 7 above.
Claims 5-6 and 11-12 are rejected under 35 USC 103 as unpatentable over RIHN in view of SMITH, Michael (Pub. No.: US 2016/0188181 A1, previously cited).
Regarding dependent claim 5, incorporating the rejection of claim 2, RIHN does not appear to expressly disclose wherein the circuitry cancels a display effect operation associated with the at least one display object on a basis of the input strength exceeding a threshold value.
SMITH is directed to (abstract) touch or pressure signal-based interface. In operation, a touch or pressure signal is received in association with a touch interface of a device. To this end, a user experience is altered utilizing the signal
SMITH explains that [0240] the selection pressure should reach a minimum threshold; that [0268] the selection boundary displayed can change with respect to the pressure (increase or decrease) with respect to thresholds, which may be [0269] user-defined. Once a selection boundary has been determined [0273] it is displayed.  Selections may be [0277-0279] dynamic (changing presentation properties) or [0286] static (e.g. no longer varies with contact pressure). [0293] in one embodiment, when the selection state is 'static', the secondary boundary may be removed from the display, where determining that the selection state is static is based on satisfying selection establishment criteria including reaching [0288] the threshold contact pressure level.
Thus, SMITH teaches canceling a display effect operation associated with the at least one display object on a basis of the input strength exceeding a threshold value (e.g. removing a secondary selection boundary indicator when a selection is made static due to exceeding a threshold).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of RIHN (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the improved user interaction generally described in SMITH and the desire in RIHN to provide appropriate visual and haptic feedback, with a reasonable and predictable expectation of success.
Regarding dependent claims 6, incorporating the rejection of claim 2, RIHN does not appear to expressly disclose wherein the circuitry makes the display object translucent or transparent on a basis of the input strength being less than a threshold value.
In addition to the teachings above, SMITH states an alternative for determining that a selection is “static” includes [0287] the pressure dropping below a certain point.  Once a selection has been made, SMITH teaches a specific example in [0514] if the selection was made within a sequential or ordered environment (i.e. word processing document, etc.), the selected object may become transparent or translucent while being relocated, so the user may better see the insertion point (i.e. cursor, etc.)
Thus, SMITH teaches making a display object translucent or transparent on a basis of the input strength being less than a threshold value.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of RIHN (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the improved user interaction generally described in SMITH [0514] “so the user may better see the insertion point” when moving the object, with a reasonable and predictable expectation of success.
Regarding dependent claims 11-12, incorporating the rejection of claim 1, RIHN does not appear to expressly disclose wherein the circuitry controls a range of the at least one display object to be processed, on a basis of the input strength or wherein the circuitry extends the range of the at least one display object to be processed, on a basis of the input strength exceeding the threshold value.
As discussed above, SMITH teaches controlling the range of a selection area (an example of a display object) on the basis of input strength (contact pressure) including after the user has reached a minimum contact pressure (see specifically FIGs 4 for method and 5 for visual example of selection range with respect to contact pressure).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of RIHN (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the improved user interaction generally described in SMITH and the desire in RIHN to provide appropriate visual and haptic feedback, with a reasonable and predictable expectation of success.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080024459 A1 (POUPYREV) a touch screen display device capable of providing tactile feedback and measuring pressure applied to the touch screen, thereby allowing a user to have interactive operations similar to ones with physical operation means, such as pressing buttons or keys; depending on a) the current state of the GUI object and b) pressure value applied to the GUI object, the GUI controller 112 determines an appropriate change in the state of the GUI object; the pressure and tactile feedback are used to separate two modes of the interaction with the screen.
US 20180292960 A1 (YAMANO) detect pressure, provide visual and haptic feedback in response to detected input when threshold pressure is received (see e.g. FIG 5); US priority to 07/22/2020.
If the pointer is touched and dragged, the vibration may be distinguished according to various patterns which include at least one of an area of the icon, a pressure of the touch, or a speed of the shift. The vibration may be distinguished by at least one of a vibration magnitude or a vibration frequency. The distinguished vibration is explained in detail with reference to FIGS. 7 to 9.
US 20100013761 A1 (BIRNBAUM) shifting haptic feedback function between passive and active modes; [0018] user may brush, flick, rub, drag, or otherwise engage the touch-screen display to interact with a virtual object displayed on the graphical user interface. Alternatively, after a mode of interaction has been selected, a user may tilt, shake, rotate, or move the messaging device to interact with the graphical user interface. In an active mode of interaction, brushing or flicking a virtual object in the graphical user interface may cause the virtual object to move within the graphical user interface, while the processor generates a haptic signal simulating the virtual object's weight,
US 20140082490 A1 (JUNG) feedback provider in response to user touching screen at different levels of pressure, where feedback may be haptic and/or visual feedback, and different operations are performed according to intensity of touch.

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179